This cause came on to be heard upon defendants' motion for judgment upon the pleadings and was argued by counsel and submitted to the court. On consideration whereof, it is ordered and adjudged that the motion be sustained, and it is accordingly ordered that the petition be dismissed at relator's costs, for the reason that this cause includes essentially the same elements of fact which were pleaded in cause No. 17837,State, ex rel. Hawke, v. LeBlond, 108 Ohio St. 126, and that the same is governed by the same principles of law as were declared in that case.
Petition dismissed.
MARSHALL, C.J., WANAMAKER, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 633